DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[0057] line 2 should read “4. The” instead of 4.The”.
[0058] line 2 should “the conductive loop” instead of “4athe conductive loop”.
[0058] line 3 should read “4 as” instead of “4as”. 
[0060] line 4 should read “4 and” instead of “4and” for both instances. 
In [0067] line 2, element 2a2 is a “clamping groove”. In [0069] line 1, element 2a2 is a “slot”. In [0069] line 2, element 2a2 is a “card slot”.  
[0078] line 3 should read “4 abuts” instead of “4abuts”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “the head nail” in line 4 yet previously defines “a plurality of head nails” in line 4 of claim 1 from which claim 2 depends. It is unclear which of the head nails in “a plurality of head nails” in claim 1 is “the head nail” in claim 2 line 4. Claim 7 additionally recites “the head nail” while parent claim 1 recites “a plurality of head nails”.
Claim 6 recites the limitation “a limiting hole” in line 3 yet previously recites “a limiting hole” in line 2. It is unclear if “a limiting hole” in line 3 is the same or different than “a limiting hole” in line 2. For examination purposes, “a limiting hole” in line 3 will be interpreted as “the limiting hole”. 
Claim 6 recites the limitation “the positioning head frame further comprises a plurality of fastening screws in threaded connection with the limiting hole and configured for abutting against the insulating sleeve after passing through the limiting hole”, however, it is unclear how a plurality of fastening screws would engage the one recited limiting hole (“the limiting hole”). 
Claim 9 recites the limitation "the cylinder" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “an insulated portion of the vertical rod and the base ring” in line 3 yet previously recites the limitation “at least one of the vertical rod or the base ring” in lines 1-2. It is unclear whether only one of the vertical rod or base ring is insulated or if both the vertical rod and base ring are insulated. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arndt et al. (US 20050131425).
Regarding claim 1, Arndt discloses a gamma knife positioning head frame (Fig. 1, [0040]) comprising: a base ring (Fig. 1, [0047] – rectangular stereotactic frame 2); a plurality of vertical rods circumferentially arranged on the base ring (Fig. 1, [0047] – pin support members 3); and a plurality of head nails in threaded connection with the plurality of vertical rods (Fig. 1 and 3a-3c, [0048] – fixation pins 4), wherein at least one of the base ring or the vertical rod is insulated ([0048], [0057] – The insulation means 5 is in contact with the vertical rod (pin support member 3) and prevents electrical coupling. Therefore, the vertical rod is insulated since it is in contact with the insulating sleeve.). 
Regarding claim 2, Arndt discloses the positioning head frame according to claim 1 as discussed above. Arndt further discloses the positioning head frame further comprises an insulating sleeve (Fig. 1 and 2, [0050] – insulation means 5), the insulating sleeve is detachably connected ([0060], [0062]) with a top of the vertical rod (Fig. 1 and 2, [0050] – insulation means 5 located at top of pin supporting member 3 (vertical rod)), and an inner wall of the insulating sleeve is provided with internal threads and is in threaded connection with the head nail (Fig. 2 and 3, [0050] – inner threads 6 in contact external threads of fixation pin 4). 
the positioning head frame according to claim 2 as discussed above. Arndt further discloses the insulating sleeve is clamped to the top of the vertical rod ([0051] – “Further, the outer surface of the insulation means 5 (insulating sleeve) is unthreaded so as to be press-fit into a receiving formation 10 formed in the corresponding pin support member 3 (vertical rod).”).
Regarding claim 4, Arndt discloses the positioning head frame according to claim 3 as discussed above. Arndt further discloses at least one elastic clip is arranged on a side wall of the insulating sleeve (Fig. 4, [0049], [0051], [0056] – surface structure 7); wherein a clamping hole is formed in the top of the vertical rod (Fig. 1-3, [0051] – receiving formation 10 at top of pin support member 3 (vertical rod)), and a clamping groove matching with the at least one elastic clip is arranged on an inner wall of the clamping hole (Fig. 3a-3c, [0050-0051] – “The insulation means 5 is further provided with a surface structure 7 for forming a linear lock with a corresponding structure 9 of the receiving formation 10 of the pin support member 3.” Corresponding structure 9 is the clamping groove in the clamping hole (receiving formation 10).); and wherein the insulating sleeve is detachably clamped in the clamping hole by the at least one elastic clip ([0051], [0060], [0062]).
Regarding claim 5, Arndt discloses the positioning head frame according to claim 2 as discussed above. Arndt further discloses a fixing hole is arranged in the top of the vertical rod and the insulating sleeve is in interference fit with the fixing hole ([0051] – Insulating means 5 (insulating sleeve) press-fit into receiving formation 10 (fixing hole) at the top of pin supporting member 3 (vertical rod).).
Regarding claim 8, Arndt discloses the positioning head frame according to claim 2 as discussed above. Arndt further discloses the insulating sleeve comprises a cylindrical section and a force application section connected to the cylindrical section (Fig. 4, [0056] – See annotated figure below.).

    PNG
    media_image1.png
    556
    534
    media_image1.png
    Greyscale

Regarding claim 9, as best understood in light of the 112(b) rejection above, Arndt discloses the positioning head frame according to claim 8 as discussed above. Arndt further discloses the force application section has two opposed planes and a diameter of the cylinder is larger than a diameter of the cylindrical section (Fig. 4, [0056] – See annotated figure below wherein the diameter of the force application section (interpreted as cylinder) is larger than the cylindrical portion.).

    PNG
    media_image2.png
    556
    623
    media_image2.png
    Greyscale

Regarding claim 10, Arndt discloses the positioning head frame according to claim 8 as discussed above. Arndt further discloses the force application section is provided with a fool-proof structure (Fig. 4, [0051], [0056] – The force application section will not lock into place unless the surface portion 7 (on force application section) and surface portion 9 on the receiving formation 10 on pin supporting element 3 (vertical rod) are lined up correctly and configured to fit into one another, making the surface portion 7 a fool-proof structure.).
Regarding claim 11, Arndt discloses the position head frame according to claim 1 as discussed above. Arndt further discloses at least one of the base ring and the vertical rod is wholly or partially insulated ([0048-0049], [0057] – The insulation means 5 is fitted into the vertical rod (pin support member 3), making it a component of the vertical rod, and prevents electrical coupling. Therefore, the vertical rod is insulated since it includes the insulating means 5.).
the position head frame according to claim 11 as discussed above. Arndt further discloses at least one of the vertical rod or the base ring is wholly or partially insulated ([0048-0049], [0057] – The insulation means 5 is fitted into the vertical rod (pin support member 3), making it a component of the vertical rod, and prevents electrical coupling. Therefore, the vertical rod is insulated since it includes the insulating means 5.), and material of an insulated portion of the vertical rod and the base ring is engineering plastic ([0029], [0057], Claim 9 – The portion of the vertical rod that includes the insulating sleeve (insulating means 5) is the insulated portion, and this insulating means is made of engineering plastic.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arndt in view of Arimura et al. (WO 2016104654 – See attached machine translation.).
	Regarding claim 6, Arndt discloses the positioning head frame according to claim 2 as discussed above. Arndt further discloses the top of the vertical rod is provided with a mounting hole ([0051] – receiving formation 10 (mounting hole) at top of pin support member 3 (vertical rod)). 
	However, Arndt fails to disclose a limiting hole, axes of the mounting hole and a limiting hole are perpendicular to each other and the insulating sleeve is in clearance fit with the mounting hole; and wherein the positioning head frame further comprises a plurality of fastening screws in threaded connection with the limiting hole and configured for abutting against the insulating sleeve after passing through the limiting hole.
	Arimura discloses a body holding (positioning) device which can be used in radiotherapy (Pg.  1 lines 10-13). Arimura further disclose this device comprises a holding tool (Pg. 9 lines 339-355, Fig. 17 – element 36) with a mounting hole (Pg. 9 lines 339-355, Fig. 17 – slit 38s) and a limiting hole (Pg. 9 lines 339-355, Fig. 17 – screw hole 38f), axes of the mounting hole and a limiting hole are perpendicular to each other (Pg. 9 lines 339-355, Fig. 17 – 38s and 38f are perpendicular) and the insulating sleeve is in clearance fit with the mounting hole (Pg. 9 lines 339-355, Fig. 17 – attachment portion 36s (insulating sleeve) in slit 38s (mounting hole)); and wherein the positioning head frame further comprises a fastening screw in threaded connection with the limiting hole (Pg. 9 lines 339-355, Fig. 17 – “The screw 40 is fastened to the screw hole 38f with the mounting portion 36s
inserted into the slit 38s.”) and configured for abutting against the insulating sleeve after passing through the limiting hole (Pg. 9 lines 339-355 – “By tightening the male screw 40, the mounting portion 36s is sandwiched between one inner wall of the slit 38s and the tip of the male screw 40.”). 
	Arimura is considered to be analogous to the claimed invention because they are both directed toward solving the same problem which is to a provide a secure fit of an elongated portion within a hole using a particular fitting configuration. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the fit of the insulation sleeve in the mounting hole of Arndt to include a limiting hole perpendicular to the mounting hole and a fastening screw in threaded connection with the limiting hole to abut against the insulating sleeve as taught by Arimura to provide a more secure fit of the insulation sleeve in the mounting hole of the vertical rod after the sleeve is already inserted into the device using a fastening screw so that a patient’s head does not move during a procedure. Although Arimura only discloses the use of one fastening screw in threaded connection with the limiting hole to secure one vertical rod, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ardnt such that each vertical rod (since Ardnt discloses a plurality of vertical rods) includes a mounting hole and limiting hole receiving a fastening screw configuration as taught by Arimura such that each insulating sleeve and head nail are secured within each vertical rod. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arndt in view of Grimm et al. (US 20040172044).
the positioning head frame according to claim 2 as discussed above. Arndt further discloses the top of the vertical rod is provided with a large diameter hole ([0051] – receiving formation 10 (large diameter hole) at top of pin support member 3 (vertical rod)); wherein an inner wall of the large diameter hole is provided with internal threads rotating in the same direction as internal threads of the insulating sleeve, and the insulating sleeve is in threaded connection with the large diameter hole ([0065] – The outside of the insulation means (insulating sleeve) may be threaded for engagement with the receiving formation 10 (large diameter hole) of the pin support member 3 (vertical rod). Since they are in threaded connection, the inner wall of the large diameter hole must also have threads that correspond to the outer threads of the insulating sleeve.). Arndt further discloses that the head nail is threaded through the insulating sleeve (Fig. 2 and 3, [0050] – inner threads 6 in contact external threads of fixation pin 4 (head nail)). 
	However, Arndt fails to disclose a small diameter hole in coaxial communication with the large diameter hole; wherein a diameter of the small diameter hole is smaller than an outer diameter of the insulating sleeve and is larger than an outer diameter of the head nail.
	Grimm discloses a method of positioning a surgical instrument with a base member configured to mount to a bone (Fig. 8, [0047] – element 210) comprising an anchoring member with a threaded elongated shaft (Fig. 8 and 9, [0047] – elongated shaft 216 with threads 218 of anchoring member 212 which corresponds to a head screw) and a larger portion (Fig. 8 and 9, [0047] – spherical portion 222 which corresponds to the insulating sleeve). Grimm further discloses a large diameter hole (Fig. 9, [0047] – top opening 228) and a small diameter hole which are in coaxial communication (Fig. 9, [0047] – bottom opening 230); and the insulating sleeve (Fig. 9, [0047] – spherical portion 222) is in connection with the large diameter hole (Fig. 9, [0047] – spherical portion 222 is in contact with top opening 228), and wherein a diameter of the small diameter hole is smaller than an outer diameter of the insulating sleeve (Fig. 9, [0047] – The spherical portion 222 (corresponding to the insulating sleeve) and is larger than an outer diameter of the head nail (Fig. 8 and 9, [0047] – Threaded portion 218 of elongated shaft 216 which make up anchoring member 212 (corresponding to the head nail) are threaded through the bottom opening 230 (small diameter hole) so the diameter of the small diameter hole must be larger than the diameter of the head nail to accommodate the head nail through the small diameter hole.). 
	Grimm is considered to be analogous to the claimed invention because they are both directed toward solving the same problem which is to a provide a secure fit of an elongated body through a small and large diameter hole using a particular fitting mechanism. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the fit of the insulating sleeve threaded in a large diameter hole of Arndt to include an addition small diameter hole that abuts the insulating sleeve and allows the head nail to pass through in order to create a tighter fit between the insulating sleeve, vertical rod, and head nail components to better secure the head nail onto the head of a patient during therapies. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Helle et al. (US 20130012757) discloses a brachytherapy needle system with two adaptors comprising a large and small diameter whole through which a needle is passed through. 
	Bobo et al. (US 20040243145) discloses a system for intracranial monitoring comprising a guide that is introduced through a hole in the skull of a patient through an interference fit. 
	Gisselberg et al. (US 20030052785) discloses a resonating marker assembly used as a locating device comprising a core (vertical rod) introduced through an interior to provide a clearance fit.  

	Stewart et al. (US 20120265084) discloses a medical system to obtain and process electrophysiological information that comprises a dome apparatus made of engineering plastic to provide insulating effects from electrodes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN N HUBBELL whose telephone number is (571)272-7028. The examiner can normally be reached M-F 8AM-5PM (EST), Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.N.H./Examiner, Art Unit 3791                                                                                                                                                                                                        

/CARRIE R DORNA/Primary Examiner, Art Unit 3791